DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-6, 15, 18, 21-22, 27, 30, 34, and 96-97, drawn to a device comprising a material with a surface comprising a modified fibrinogen or a modified fibrin and one or more dispersible fibrinolysis inhibitors in contact with the surface and where the surface comprises a plasmin inhibitor.
Group II, claim 2 and 7-10, drawn to an implantable or topically applicable device comprising a material with a surface comprising fibrinogen or fibrin and one or more dispersible fibrinolysis inhibitors selected from a fibrin and/or fibrinogen agent and a plasmin inhibitor.
Group III, claim 90, drawn to a method of sealing a wound comprising inserting the device of claim 1 into a space of the wound.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	a single and specific device including a single and specific type of device, e.g., an implant or topical device (See claims 1, 4-5, and 90), a single and specific material including whether it comprises a modified fibrinogen or modified fibrin where a modified fibrinogen or fibrin indicates ALL variables including how it is modified (See claims 1-3, ), whether it comprises collagen (See claim 6), a single and specific plasmin inhibitor (See claims 1, 15, 18, and 21-22), whether it comprises a fibrinogen linking agent (See claim 27), whether it comprises a platelet activating agent (See claims 30 and 34), and whether it comprises a thrombin agent or platelets (See claims 96-97) (See specification for further potential species); AND
Species B:	a single and specific device including a single and specific type of device, e.g., an implant or topical device (See claim 2), a single and specific material including whether it comprises a fibrinogen or fibrin (See claim 2), a single and specific fibrinolysis inhibitor, e.g., a fibrin or fibrinogen modifying agent and/or a plasmin inhibitor, and if a modifying agent then a single and specific modifying agent (See claims 2 and 7-10) or if a plasmin inhibitor then a single and specific plasmin inhibitor (See claim 2) (See specification for further potential species).   
The Species lack unity of invention for the reasons stated below.
Applicant is required, in reply to this action, to elect a single species [Applicants are to elect Species A for Groups I or III; and Species B for Group II] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10, 15, 18, 21-22, 27, 30, 34, 90, and 96-97.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention with Group II because the groups do not share the same or corresponding technical feature.  Groups I and III encompass the special technical feature of a device (note: not limited to an implantable or topical device) comprising a material with a surface comprising fibrinogen or fibrin (note: not modified), and one or more dispersible fibrinolysis inhibitors (note: selected from a fibrin and/or fibrinogen modifying agent and a plasmin inhibitor (note: both are not required components).  Given that the device of Group II does not require a fibrin and/or fibrinogen modifying agent AND a plasmin inhibitor and is attached to the surface versus being in contact with the surface, the special technical feature of Group II does not share the same or corresponding technical feature of Groups I and III. 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a material with a surface comprising a modified fibrinogen or a modified fibrin and one or more dispersible fibrinolysis inhibitors and a plasmin inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pitaru et al. US Publication No. 2011/0287068 A1 and Yayon et al. US Patent No. 7,009,039 B2.  Pitaru et al. teaches a medical device composed of, or comprising, a composition-of-matter (See Pitaru specification, paragraph [0032]), where the composition of matter comprises a crosslinked fibrinogen or fibrin (i.e., a modified fibrinogen or fibrin) (See Pitaru specification, paragraph [0023]-[0024]).  Pitaru et al. also teaches that the crosslinked fibrinogen or fibrin exhibits increased resistance to proteolytic degradation (See Pitaru specification, paragraph [0101]).  However, Pitaru et al. does not teach where the device comprises a fibrinolysis inhibitor and a plasmin inhibitor.  Yayon et al. teaches a porous matrix that is useful as a support for growth of cells and is useful as an implant for repairing tissue damaged by disease or trauma (See Yayon specification, col. 3, lines 56-57) where the matrix comprise fibrin, anti-fibrinolytic agents such as tranexamic acid as a plasmin inhibitor (See Yayon specification, col. 4, lines 38-60).  Other anti-fibrinolytics may be used, alone, or in combination with alpha-2-plasmin inhibitor (See Yayon specification, col. 4, lines 38-60).  It would have been obvious to an ordinary skilled artisan to have modified the device of Pitaru with a reasonable expectation of success, to include one or more dispersible fibrinolysis inhibitors and a plasmin inhibitor such as tranexamic acid because the addition of tranexamic acid inhibits fibrinolysis of the fibrin matrices for use as implants and because the porous matrix of Yayon is an inexpensive, biodegradable, non-immunogenic 3D matrix.  Therefore, Groups I and III lack unity of invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654